DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/11/2020 has been entered.

Response to Amendment
The amendment of 09/11/2020 have been entered.
Claims 1, 5, 14, and 18 are amended, claim 20 is new, and claims 7–8 are cancelled due to the Applicant's amendment of 09/22/2020.

The rejection of claim 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention and claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 09/11/2020.
The rejection of claims 1, 5, 7–8, 12, 14–17, and 19 under 35 U.S.C. 103 as being unpatentable over Park et al. US-20170213968-A1 ("Park '968") in view of Park et al. KR-20150031396-A ("Park-KR"), see machine translation ("Park-MT") as set forth in the previous Office action and the rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Park '968 in view of Park as applied to claim 1 and further in view of Lee et al., US-2006/0103298-A1 ("Lee") is overcome due to the Applicant's amendment dated 09/11/2020.  
However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 15–17 of the reply dated 09/11/2020 with respect to the rejection of claims 1, 5, 7–8, 12, 14–17, and 19 under 35 U.S.C. 103 as being unpatentable over Park et al. US-20170213968-A1 ("Park '968") in view of Park et al. KR-20150031396-A ("Park-KR"), see machine translation ("Park-MT") as set forth in the previous Office action and the rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Park '968 in view of Park as applied to claim 1 and further in view of Lee et al., US-2006/0103298-A1 ("Lee") have been fully considered, but they are not persuasive.
Applicant's argument -- Applicant argues on pages 15–16 of the reply that the proposed combination would nonetheless fail to render obvious the subject matter presently recited in the instant claims, including independent claim 1
Examiner's response -- The newly added limitations of the instant claims were not previously required and are addressed in the new grounds of rejection below.
Applicant's argument -- Applicant argues on page 17 that claims 18 and 20 depend from claim 1 and should be allowable for at least the same reason as claim 1 and that the Lee reference fails to cure the deficiencies of the rejection of claim 1.
Examiner's response --  Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive.  Additionally, the Lee reference is applied to teach limitations of claims 18 and 20 that are not present in claim 1.
For at least the reasons above, the rejections are respectfully maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 12, 14–17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US-20170213968-A1 ("Park '968") in view of Park et al. KR-20150031396-A ("Park-KR"), see machine translation ("Park-MT").

Regarding Claims 1, 5, 12, 14–17, and 19
The compound H1-19 of Park '968 
    PNG
    media_image1.png
    523
    378
    media_image1.png
    Greyscale
 is a compound that includes the structure C-8 of Group 3, wherein in Group 3, * represents a linking point to the substituents of Group 4 B-2 and B-3.
Park '968 does not specifically disclose an organic electroluminescent device as described above specifically comprising the compound H1-1 and the compound H2-76.
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the device of Park '968 the first host compound is the compound H1-1 and the second host compound is the compound H2-76, because it would have been choosing from the list of specifically exemplified first host compounds represented by the formula 1 and second host compounds represented by the formula 2, respectively, each of which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a first or second host compound in the light-emitting layer of the organic electroluminescent device and possessing the benefits taught by Park '968.  One of ordinary skill in the art would have been motivated to produce multiple devices comprising first host compounds and second host compounds having the benefits taught by Park '968 in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Park '968 does not specifically exemplify a compound such as H2-76 wherein the substituents on the triazinyl group are each a biphenyl group.  However Park '968 teaches in the formula 2 that Ma of formula 2 of Park ‘968 may be a substituted triazinyl group and teaches specific examples of the substituent including phenyl and biphenyl, among others (¶ [0037]).
Therefore, given the general formula and teachings of Park '968, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenyl groups in the compound H2-76 with biphenyl groups, because Park '968 teaches the variable may suitably be selected as phenyl or biphenyl.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a host in the light-emitting layer of the device of Park '968 and possess the benefits of high efficiency and long lifespan taught by Park '968.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select biphenyl, because it would have been choosing from the list of substituents of variable Ma in the formula 2 specifically taught by Park '968, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a host in the light-emitting layer of the device of Park '968 and possessing the benefits taught by Park '968.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by formula 2 having the benefits taught by Park '968 in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compound H2-76 of Park '968 corresponds to compound G-10 and is a compound consisting of a combination of a moiety represented by the claimed Chemical Formula 6-II wherein:
Y6 is a single bond;
Y7 is a single bond;
2 is a N-containing C3 heterocyclic group (a triazinyl group) which is further substituted with two C12 aryl groups (biphenyl groups);
Ar5 is an unsubstituted C6 aryl group (a phenyl group); and
Rh to Rk are each hydrogen.
Park '968 does not specifically disclose an organic electroluminescent device as discussed above further comprising a compound represented by the claimed Chemical Formula 1.  However, Park '968 teaches the device may comprise more than two host materials in the light emitting layer (¶ [0008]).
Park teaches an organic electroluminescent compound represented by general formula (1) (page 5, second paragraph, Park-MT) used as a phosphorescent host material (page 3, fourth paragraph, Park-MT).  Park teaches specific examples of the electroluminescent compound represented by the general formula (1) including Compound 13 (page 5, first paragraph, Park-MT and ¶ [0067] Park-KR).  Park teaches when applied to an organic electroluminescent device, the electroluminescent compound lowers a driving voltage and improves luminous efficiency, brightness, thermal stability, and device life (¶ page 3, fourth paragraph, Park-MT).
Compound 13 of Park 
    PNG
    media_image2.png
    119
    220
    media_image2.png
    Greyscale
 (page 5, first paragraph, Park-MT and ¶ [0067] Park-KR) is a compound represented by the claimed Chemical Formula 1-III wherein:
three Z are N and the remainder are each CRa;
at least one of Z are N;
R1 to R4 are each hydrogen, and R23 to R28 and Ra are each hydrogen;
Ra are each independently present;
1 is a group of Group 2
    PNG
    media_image3.png
    99
    144
    media_image3.png
    Greyscale
;
n1 is 1; and
n2 is an integer of 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant claims to have modified the device of Park '968 in view of Park by including the host material of the general formula (1) of Park in the light emitting layer, based on the teaching of Park.  The motivation for doing so would have been to yield the benefit of lowered driving voltage and improved luminous efficiency, brightness, thermal stability, and device life, as taught by Park.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select Compound 13 of Park as the compound represented by the general formula (1) of Park, because it would have been choosing from the list of specifically exemplified compounds represented by the general formula (1) of Park, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a host compound in the light-emitting layer of an organic electroluminescent device and possessing the benefits as described above taught by Park.  One of ordinary skill in the art would have been motivated to produce multiple devices comprising host compounds having the benefits taught by Park in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Finally, one of ordinary skill in the art would reasonably have expected the elements of the host materials of Park '968 and the host material of the Compound 13 of Park in the modified device of Park '968 in view of Park to predictably maintain their respective properties and functions as host materials after they have been combined, and this would have been 
Per claims 1, 16, and 19, the modified device of Park '968 in view of Park comprises the light emitting layer, wherein the emitting layer comprises the Compound 13 of Park represented by the claimed Chemical Formula 1-III, the Compound H1-19 of Park '968, and the modified Compound H2-76 of Park '968 represented by the claimed Chemical Formula 6-II, as described above.  These are all host materials present together in the light emitting layer between the anode and the cathode, which means the light emitting layer comprises a mixture of these materials.
Per claim 5 and 14, the Compound 13 of Park is a compound represented by instant Chemical Formula 1-IIIA wherein:
three Z are N and the remainder are each CRa;
at least one of Z are N;
R1 to R4 are each hydrogen, and R23 to R28 and Ra are each hydrogen;
R1 to R4 and Ra are each independently present;
L1 is an unsubstituted biphenylene group defined the same as that of Chemical Formula 1-III;
n1 is an integer of 1; and
n2 is an integer of 1.
Per claim 12, the modified compound H2-76 of Park '968 is a compound represented by the claimed Chemical Formula 6-II wherein ET2 is a substituted triazinyl group.
Per claim 15, the light emitting layer of the modified device of Park '968 in view of Park comprises the phosphorescent dopant, as discussed above.
Per claim 17, the modified device of Park '968 in view of Park displays light and is therefore a display device.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US-20170213968-A1 ("Park '968") in view of Park et al. KR-20150031396-A ("Park-KR"), see machine translation ("Park-MT") as applied to claim 1 above and further in view of Lee et al., US-2006/0103298-A1 ("Lee").

Regarding claim 18, Park '968 in view of Park teaches the device as discussed above with respect to claim 1.
Park '968 in view of Park does not specifically disclose a device as discussed above wherein a weight ratio of the first compound to the second compound is between 1:1 and 1:9, not including 1:1 and a weight ratio of a combined weight of the first compound and the second compound to the third compound is between 1:1 and 10:1, not including 1:1.  However, Park '968 teaches the weight ratio between the first host material and the second host material may be in the range of 1:99 to 99:1 (¶ [0052]).
Lee teaches an organic electroluminescence device comprising a light emitting layer between two electrodes, wherein the light emitting layer comprises at least one phosphorescent dopant and at least two host materials including a first host material an a second host material (¶ [0015]). Lee teaches that crystallization of the first host material is prevented by the second host material (¶ [0032]). Lee further teaches that if the second host material having weight ratio of less than 0.1 is mixed with the first host material having weight ratio of 1 (corresponds to less that 1:10), the first host material may be crystallized, where if the second host material having weight ratio of more than 10 is mixed with the first host material having weight ratio of 1 (corresponds to 10:1), the second host material may be crystallized (¶ [0033]) and thus it is preferred that the second host material may have a weight ratio of 0.1 to 10 with respect to the first host material having a weight ration of 1 (corresponds to 1:10 to 10:1) (¶ [0033]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further modify the device of Park '968 in view 
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further modify the device of Park '968 in view of Park such that a combined weight of the first compound and the second compound (first host material) to the third compound (second host material) is 1:10 to 10:1, based on the teaching of Lee, which overlaps with the claimed range. The motivation for doing so would have been to prevent crystallization, as taught by Lee.
A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.

Regarding claim 20, Park '968 in view of Park teaches the device as discussed above with respect to claim 17.
Park '968 in view of Park does not specifically disclose a device as discussed above wherein a weight ratio of the first compound to the second compound is 3:7, and a weight ratio of a combined weight of the first compound and the second compound to the third compound is 8:2.  However, Park '968 teaches the weight ratio between the first host material and the second host material may be in the range of 1:99 to 99:1 (¶ [0052]).
Lee teaches an organic electroluminescence device comprising a light emitting layer between two electrodes, wherein the light emitting layer comprises at least one phosphorescent dopant and at least two host materials including a first host material an a second host material (¶ [0015]). Lee teaches that crystallization of the first host material is prevented by the second host material (¶ [0032]). Lee further teaches that if the second host material having weight ratio of less than 0.1 is mixed with the first host material having weight ratio of 1 (corresponds to less 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further modify the device of Park '968 in view of Park such that the first host compound (first host material) and the second host compound (second host material) are included in a weight ratio of 1:10 to 10:1, based on the teaching of Lee, which overlaps with the claimed range. The motivation for doing so would have been to prevent crystallization, as taught by Lee.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further modify the device of Park '968 in view of Park such that a combined weight of the first compound and the second compound (first host material) to the third compound (second host material) is 1:10 to 10:1, based on the teaching of Lee, which overlaps with the claimed range. The motivation for doing so would have been to prevent crystallization, as taught by Lee.
These ratio overlap with the claimed ratios a weight ratio of the first compound to the second compound is 3:7, and a weight ratio of a combined weight of the first compound and the second compound to the third compound is 8:2.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                
/E.M.D./Examiner, Art Unit 1786